Mr. Justice Trunkey
delivered the opinion of the court,
The Borough of Sewickley having ordained the widening and extension of a street to be thereafter known as Lincoln Avenue, on April 20th 1867, procured the appointment of viewers to assess damages and benefits to the several properties along the line of and adjoining the street. Section 2 of the Act of 1856, Pamph. L. 525, provides that the viewers shall make report to the next session of the court, “ and the said court may, at the next session thereafter, or at any subsequent session, on the hearing of such parties as choose to contest the same, modify, approve and confirm the said report, which confirmation shall be final and conclusive upon all parties and assessments for contributions may be collected in the same manner as other debts due boroughs.
Was Margaret A. Watson a party to the proceedings in the Court of Quarter Sessions ? If she was, the decree of that court is final and conclusive against her, as respects her liability in this action; and if not, it is a nullity. As said by the counsel for the defendant in error, all parties, those who chose to contest and those who did not, had their day in court, one full term, to contest the assessment, and show cause, if any they had, why their lands should not be charged for contribution. But he did not show that Mrs. Watson was served with notice, or appeared in person or by attorney. Her husband, Robert Watson, was a party, acting for himself; suit was brought on the decree against him, and proceeded in to judgment in his favor. She is not named in the -proceedings, though, by placing her deed on record, she had notified everybody that she owned the land. The statute does not make the wife a party by service of notice on her husband.
The corporate officers are required “ to give due and personal notice to all persons resident in the borough, directly interested therein, of any proposition to fix or change the roads, streets, lanes, alleys or courts, or in the grading or regulation thereof, and to designate a time and place when they shall be heard in relation theretoand to give notice to non-residents in a prescribed mode. Act April 3d 1851, Pamph. L. 320. Even notice of the widening and extension of Lincoln Avenue was not served on Mrs. Watson: and the burgess did not know it was required. The report of the viewers shows “ they caused notice to be given to each of the parties allowed damages or assessed for benefitsbut Margaret A. Watson was not one of them.
It is the intendment of the statutes relating to boroughs, that notice shall be given to every person of a proceeding to fix him for a debt. Not only is it directed of the incipient action to ordain or *334change streets or alleys, but it is implied in the provision for assessment of damages and benefits. How can parties choose to contest, and have a hearing in court, unless they have been notified ? And how can a decree be final upon a stranger to the record ? What matters it that the assessment is on property, when the owner is entitled to a hearing before it can be made. His right to contest is the same whether the assessment be a personal debt or charge on land. This is not a case, nor is it so contended, where defence can be made on grounds which existed before the decree of confirmation.
Nothing in this action touches the validity of the ordinance, or of the decree of the Quarter Sessions as to those who were parties.
Judgment reversed. And now judgment for the defendant below upon the reserved points.